Exhibit 10.15

ROBBINS & MYERS, INC.

AWARD AGREEMENT

RESTRICTED SHARE AWARD TO AARON RAVENSCROFT

This AWARD AGREEMENT (the “Agreement”) is entered into as of the Award Date set
forth below between ROBBINS & MYERS, INC., an Ohio corporation (the “Company”),
and Aaron Ravenscroft (“Employee”).

A. The Company from time to time makes Restricted Share Awards to Employees
under the Company’s 2004 Stock Incentive Plan As Amended (the “Plan”), a copy of
which has been provided to Employee and is incorporated herein by this
reference;

B. For the purpose of encouraging Employee to have a proprietary interest in the
Company through stock ownership, to continue in the service of the Company and
its Subsidiaries, and to render superior performance during the period of
employment, the Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of the Company has determined that Restricted Shares
should be awarded under the Plan to Employee; and

C. Any capitalized term used herein that is not defined herein shall have the
meaning ascribed to it in the Plan.

NOW, THEREFORE, THE COMPANY AND EMPLOYEE INTENDING TO BE LEGALLY BOUND HEREBY
AGREE AS FOLLOWS:

SECTION 1. RESTRICTED SHARE AWARD.

1.1 Grant of Restricted Shares

(a) The Company hereby grants to Employee on September 29, 2011 (the “Award
Date”), subject to the terms and conditions of the Plan and subject further to
the terms and conditions of this Agreement, nine thousand six hundred sixty six
(9,666) common shares of the Company (the “Restricted Shares”) as a Restricted
Share Award under the Plan. If and when the restrictions set forth in
Section 1.2 expire in accordance with the terms of this Agreement without
forfeiture of the Restricted Shares, and upon satisfaction of all other
applicable conditions with respect to the Restricted Shares, such shares shall
no longer be considered restricted for purposes of this Agreement.

(b) As soon practicable after the Award Date (unless the Company has established
a “book entry” system for its common shares), the Company shall direct that a
stock certificate representing the Restricted Shares be registered in the name
of and issued to Employee. Such certificate shall be held in the custody of the
Company or its designee until such Restricted Shares are no longer considered
restricted.



--------------------------------------------------------------------------------

(c) By executing this Agreement, Employee irrevocably appoints the President,
each Vice President, and the Secretary of the Company, and each of them, as his
true and lawful attorney in fact, with power (i) to sign in Employee’s name and
on Employee’s behalf stock certificates and stock powers covering the Restricted
Shares and such other documents and instruments as the Committee deems necessary
or desirable to carry out the terms of this Agreement and (ii) to take such
other action as the Committee deems necessary or desirable to effectuate the
terms of this Agreement. This power, being coupled with an interest, is
irrevocable. Employee agrees to execute such other stock powers and documents as
may be reasonably requested from time to time by the Committee to effectuate the
terms of this Agreement.

(d) If the Restricted Shares are issued in “book entry” form rather than have a
stock certificate issued, the Company’s transfer agent shall note in its records
the Legend. If a stock certificate is issued for the Restricted Shares, the
certificate for the Restricted Shares shall bear the following legend (the
“Legend”):

“The ownership and transferability of this certificate and the common shares
represented hereby are subject to the terms and conditions (including
forfeiture) of the Robbins & Myers, Inc. 2004 Stock Incentive Plan As Amended
and an Award Agreement for Restricted Shares entered into between the registered
owner and Robbins & Myers, Inc. Copies of such Plan and Agreement are on file in
the executive offices of Robbins & Myers, Inc.”

In addition, transfer of the Restricted Shares shall be subject to such
stop-transfer orders and other restrictions as the Company may deem advisable
under the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange or securities association upon which the
common shares are then listed, and any applicable federal or state securities
law, and the Company may cause a legend or legends to be placed on such
certificate or certificates to make appropriate reference to such restrictions.

(e) As soon as administratively practicable following the applicable Vesting
Date (as defined in Section 1.3), and upon the satisfaction of all other
applicable conditions with respect to the Restricted Shares, the Company shall
deliver or cause to be delivered to Employee a certificate or certificates for
the Restricted Shares which shall not bear the Legend or if no stock
certificates are then being issued because the Restricted Shares have been
issued in “book entry” form, have all restrictions removed from the Restricted
Shares.

1.2 Restrictions.

(a) Employee shall have all rights and privileges of a shareholder with respect
to the Restricted Shares, including the right to vote and receive dividends or
other distributions with respect to the Restricted Shares, except that the
following restrictions shall apply:

(i) Employee shall not be entitled to delivery of the certificate for the
Restricted Shares until the applicable Vesting Date and upon the satisfaction of
all other applicable conditions;

(ii) Restricted Shares may not be sold, transferred, assigned or subject to any
encumbrance, pledge, or charge or disposed of for any reason until the
applicable Vesting Date;

 

2



--------------------------------------------------------------------------------

(iii) All common shares distributed as a dividend or distribution, if any, with
respect to the Restricted Shares prior to the Vesting Date shall be delivered to
and held by the Company and subject to the same restrictions as the Restricted
Shares in respect of which the dividend or distribution was made; and

(iv) All unvested Restricted Shares shall be forfeited and returned to the
Company and all rights of Employee with respect to such shares shall terminate
in their entirety on the terms and conditions set forth in Section 1.4(c).

(b) Any attempt to dispose of unvested Restricted Shares or any interest in such
shares in a manner contrary to the restrictions set forth in this Agreement
shall be void and of no effect.

1.3 Vesting.

Subject to the provisions contained in Sections 1.4 and 1.5, the restrictions
set forth in Section 1.2 with respect to the Restricted Shares shall apply
during the restricted period and expire on September 29, 2014 (the “Vesting
Date”).

1.4 Acceleration on Change of Control, Death or Disability; Forfeiture.

(a) In the event of a Change of Control of the Company, all unvested Restricted
Shares shall automatically become fully vested on the date when the Change of
Control is deemed to have occurred and such date shall be the Vesting Date for
Restricted Shares that vest on such date.

(b) In the event of Employee’s termination of employment on account of death or
disability, all unvested Restricted Shares shall automatically become fully
vested on the date of the Employee’s termination of employment for such reason
and such date shall be the Vesting Date for Restricted Shares that vest on such
date.

(c) If Employee’s employment with the Company terminates due to Early Retirement
or Normal Retirement, all unvested Restricted Shares vest only with the consent
of the Committee or are otherwise forfeited.

(c) If Employee’s employment with the Company terminates for any reason other
than death, disability, or retirement, all unvested Restricted Shares shall be
forfeited by Employee as of the date of termination. In the event of any such
forfeiture, all such forfeited Restricted Shares shall become the property of
the Company and the certificate or certificates representing such Restricted
Shares, if any, shall be returned immediately to the Company.

1.5 Committee’s Discretion.

Notwithstanding any provision of this Agreement to the contrary, the Committee
shall have discretion to waive any forfeiture of the Restricted Shares and any
other conditions set forth in this Agreement, but only to the extent any such
waiver of the forfeiture or condition is permitted by the terms of the Plan.

 

3



--------------------------------------------------------------------------------

1.5 Payment of Applicable Taxes.

No Restricted Shares shall be delivered to Employee after vesting until any
taxes payable with respect to the vesting of the Restricted Shares have been
withheld by the Company or paid by Employee. Employee may use Common Shares to
pay the Company all or any part of the mandatory federal, state or local
withholding tax payments. Payment of applicable taxes may be made as follows:
(i) in cash, (ii) payment in Common Shares owned by Employee, including those
that have vested under the Plan, or (iii) by a combination of the methods
described above

SECTION 2. REPRESENTATIONS OF EMPLOYEE.

Employee hereby represents to the Company that Employee has read and understands
the provisions of this Agreement and the Plan, and Employee acknowledges that
Employee is relying solely on his or her own advisors with respect to the tax
consequences of this Restricted Share Award.

SECTION 3. NOTICES.

All notices or communications under this Agreement shall be in writing,
addressed as follows:

 

To the Company:    Robbins & Myers, Inc.    51 Plum Street, Suite 260    Dayton,
Ohio 45440    Attention: Vice President, Human Resources To Employee:    At the
last residence address of Employee on file with the Company.

Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) or sent by a nationally recognized overnight delivery
service (receipt requested), (b) be sent certified or registered mail, return
receipt requested, postage prepaid, addressed as above (or to such other address
as such party may designate in writing from time to time), or (c) be given
electronically, if receipt is confirmed electronically to the sender within 24
hours and the actual date of receipt shall determine the time at which notice
was given.

SECTION 4. PLAN CONTROLLING.

The Award is subject all of the terms conditions of the Plan. In the event of a
conflict between the Plan and this Agreement, the provisions of the Plan shall
control.

SECTION 5. GOVERNING LAW.

This Agreement and its validity, interpretation, performance and enforcement
shall be governed by the laws of the State of Ohio other than the conflict of
laws provisions of such laws.

 

4



--------------------------------------------------------------------------------

SECTION 6. SEVERABILITY.

Whenever possible, each provision in this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be held to be prohibited by or invalid under applicable
law, then (a) such provision shall be deemed amended to accomplish the
objectives of the provision as originally written to the fullest extent
permitted by law and (b) all other provisions of this Agreement shall remain in
full force and effect.

SECTION 7. STRICT CONSTRUCTION.

No rule of strict construction shall be implied against the Company, the
Committee or any other person in the interpretation of any of the terms of the
Plan, this Agreement or any rule or procedure established by the Committee.

SECTION 8. DEFINITIONS.

(a) “Change of Control” means and shall be deemed to have occurred on (i) the
date upon which the Company is provided a copy of a Schedule 13D, filed pursuant
to Section 13(d) of the Securities Exchange Act of 1934 indicating that a group
or person, as defined in Rule 13d-3 under said Act, has become the beneficial
owner of 20% or more of the outstanding Voting Shares or the date upon which the
Company first learns that a person or group has become the beneficial owner of
20% or more of the outstanding Voting Shares if a Schedule 13D is not filed;
(ii) the date of a change in the composition of the Board such that individuals
who were members of the Board on the date two years prior to such change (or who
were subsequently elected to fill a vacancy in the Board, or were subsequently
nominated for election by the Company’s shareholders, by the affirmative vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such two year period) no longer constitute a majority of the
Board; (iii) the date of the consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the Voting Shares of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into Voting Shares of the surviving entity) at least 50% of the total
voting power represented by the Voting Shares of the Company or such surviving
entity outstanding immediately after such merger or consolidation; or (iv) the
date shareholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company’s assets.

(b) “Company” means Robbins & Myers, Inc., an Ohio corporation, and when used
with reference to employment of Employee, Company includes any Subsidiary of the
Company.

(c) “Fair Market Value” means the closing price of a Common Share on the date
when the value of a Common Share is to be determined, as reported on the New
York Stock Exchange-Composite Transactions Tape; or, if no sale of Common Shares
is reported on such date, then the next preceding date on which a sale occurred;
or if the Common Shares are no longer listed on such exchange, the determination
of such value shall be made by the Committee in accordance with applicable
provisions of the Code and related regulations promulgated under the Code.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Employee have duly executed this Agreement
as of the Award Date.

ROBBINS & MYERS, INC.

 

By:   /s/ Peter C. Wallace Name: Peter C. Wallace Title: President and Chief
Executive Officer

EMPLOYEE

 

  /s/ Aaron H. Ravenscroft Name:

 

6